ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 4 February 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 17, 21-22, 27, and 31-32 have been amended. Claims 17-36, all the claims pending in the application are allowed. 

The following is an examiner’s statement of reasons for allowance:
Each of independent claims 17 and 27 recites, in some variation: scanning an encoded file using a client application running on a terminal; extracting application information and watermark information from the encoded file; generating a visible watermark based on the extracted watermark information; launching a multimedia recording application on the terminal based on the application information, starting a recording operation of a new multimedia file and displaying the visible watermark overlaid on a preview of the new multimedia file in a recording interface of the multimedia recording application; and in response to completion of the recording operation, recording the new multimedia file overlaid with the visible watermark using the multimedia recording application. The cited art of record does not teach or suggest such a combination of features. 
The Examiner agrees with Applicants’ arguments on page 8 of the Amendment:

    PNG
    media_image1.png
    642
    600
    media_image1.png
    Greyscale

	The remaining cited art of record does not cure these deficiencies of the asserted combination of Echizen, Levy, and Graham. Specifically, in the image watermarking arts, visible watermarks are often limited to content browsing or previewing (not previewing and subsequently embedding) since content viewers may be annoyed at degraded visual quality (See U.S. Patent Application Publication No. 2009/0052793 to Huang). In the closest prior art relating to visible watermarks, Yang (“Removable Visible Image Watermarking Algorithm in the 
	Because the cited art of record does not teach or suggest each and every feature of independent claims 17 and 27, these claims are allowed. Claims 18-26 are allowed by virtue of their dependency on claim 17. Claims 28-36 are allowed by virtue of their dependency on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663